FILED
                                NOT FOR PUBLICATION                                       MAR 05 2014

                                                                                     MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                                 U.S. COURT OF APPEALS


                                FOR THE NINTH CIRCUIT


 J. H. McQUISTON,                                     No. 12-56084

                Plaintiff - Appellant,                D.C. No. 2:12-cv-1543-DSF-MRW

           v.                                         MEMORANDUM *

 CITY OF LOS ANGELES; ANTONIO
 VILLARAIGOSA, Mayor; BANK OF
 AMERICA, as Trustee of the Brinkman
 Family Trust, Property Owner and Lessor;
 SIT N SLEEP, INC., a California
 Corporation, Property Lessee; ED
 REYES, City Councilmember; JOSE
 HUIZAR, City Councilmember; PAUL
 KREKORIAN, City Councilmember;
 CHRISTOPHER KOONTZ,

                Defendants - Appellees.


                      Appeal from the United States District Court
                             Central District of California
                       Dale S. Fischer, District Judge, Presiding

                               Submitted February 7, 2014 **
                                  Pasadena, California




       *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON, MURPHY, *** and BERZON, Circuit Judges.


       The district court dismissed Appellant McQuiston’s complaint without

prejudice, concluding McQuiston did not have standing because his alleged

injuries are not fairly traceable to Defendants’ conduct and they cannot be

redressed by a favorable decision. McQuiston then brought this appeal.

Exercising jurisdiction pursuant to pursuant to 28 U.S.C. § 1291, this court

affirms the dismissal of McQuiston’s complaint.

       1. The doctrine of standing has both a constitutional and a prudential

component. Ass’n of Pub. Agency Customers v. Bonneville Power Admin., 733

F.3d 939, 950, 954 (9th Cir. 2013). In Lujan v. Defenders of Wildlife, 504 U.S.

555, 560–61 (1992), the Supreme Court held that a plaintiff can satisfy

constitutional standing requirements by demonstrating (1) a concrete injury that is

neither conjectural nor hypothetical (“injury in fact”), (2) a causal connection

between the injury and the defendant’s alleged conduct (“causation”), and (3) a

likelihood the injury can be redressed by a favorable judicial decision

(“redressability”). Contrary to McQuiston’s appellate arguments, Lujan applies to

actions brought under 42 U.S.C. § 1983. McQuiston has failed to direct this court

to a single case holding otherwise, and numerous courts have applied the Lujan

elements in § 1983 actions. See, e.g., Table Bluff Reservation (Wiyot Tribe) v.

       ***
               The Honorable Michael R. Murphy, Senior Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.

                                              2
Philip Morris, Inc., 256 F.3d 879, 882 (9th Cir. 2001) (applying Lujan in an

action brought pursuant to § 1983 and § 1985(3)). McQuiston is likewise

incorrect in asserting that Lujan only applies to cases in which the United States

is a party. See, e.g., Maya v. Centex Corp., 658 F.3d 1060, 1067–69 (9th Cir.

2011) (applying Lujan to a case involving two private parties after holding Lujan

dictates the standard by which constitutional standing is determined).

      2. Applying Lujan to McQuiston’s claim that he suffered an economic

injury because the Defendants’ actions deprived him of the commercial use of his

property leads to the conclusion McQuiston has failed to establish constitutional

standing. McQuiston has never applied for a variance and, thus, has never been

denied a variance. His alleged injury is therefore hypothetical, because he simply

assumes he would not be granted a variance if he applied.

      Even if it is assumed that McQuiston has actually suffered a concrete injury

because he cannot use his property for commercial activities, he cannot show a

causal connection between that injury and the grant of a variance to the Brinkman

Trust or the general practice of granting variances from zoning restrictions.

Instead, the injury was caused because McQuiston chose to abide by the MR1

zoning restrictions and failed to apply for a variance. Thus, he lacks standing to

assert his claims for money damages.

      Further, McQuiston cannot show his alleged economic injury can be

redressed by the injunctive relief he seeks. In addition to monetary damages,

                                          3
McQuiston also seeks a determination that the grant of variances is unlawful.

Assuming he obtains such a determination, the property he owns in the MR1 Zone

would never be usable for commercial purposes. Thus, the injunctive relief he

seeks forecloses him from using his property in a way that would give him the

very economic benefit he claims he has been denied.

      3. McQuiston also alleges the public has suffered a generalized harm

because the City has not adhered to its own zoning laws. This is an allegation of

a generalized harm “shared in substantially equal measure by all or a large class

of citizens.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Such a generalized

grievance “does not warrant exercise of jurisdiction” and, thus, the federal courts

should not hear the controversy on prudential grounds. Id. at 499–500.

      Similarly, McQuiston asserts the City’s actions will harm him “with respect

to public health, the public morals, the public safety, or the public welfare in its

proper sense and [by] collapsing the economic engine for Hollywood’s quality of

life.” These alleged harms, although couched as harms to McQuiston, will be

suffered in equal measure by anyone who lives in an area where zoning variances

are granted. “Under the prudential standing rules, a federal court will not provide

a forum to air generalized grievances about the conduct of government.” Bell v.

City of Kellogg, 922 F.2d 1418, 1423 (9th Cir. 1991) (quotation omitted).

      McQuiston has raised only general allegations that Defendants, including

the City, have violated the law and thereby injured him and other members of the

                                          4
public equally. Thus, he lacks prudential standing.

      4. McQuiston’s final argument is that he has standing because he has

incurred attorney’s fees and costs in bringing this action. “A plaintiff cannot

achieve standing to litigate a substantive issue by bringing suit for the cost of

bringing suit. The litigation must give the plaintiff some other benefit besides

reimbursement of costs that are a byproduct of the litigation itself.” Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 107 (1998).

      The dismissal of McQuiston’s complaint without prejudice is AFFIRMED.




                                          5